ORDER

WHEREAS, this court on March 24, 1995, suspended respondent Joel A. Montpetit from the practice of law for a 4-month period, In re Disciplinary Action Against Montpetit, 528 N.W.2d 243 (1995), and
WHEREAS, respondent’s reinstatement is conditioned upon his taking and successfully passing the professional responsibility portion of the Minnesota Bar Examination, and
WHEREAS, the professional responsibility examination will not be offered until after the 4-month suspension period has expired,
IT IS HEREBY ORDERED that the Court denies respondent’s request to waive the reinstatement procedures of Rule 18, Rules on Lawyers Professional Responsibility, and that respondent may apply for reinstatement not earlier than 15 days prior to the expiration of the 4-month period, and if otherwise qualified, may be reinstated subject to taking and successfully passing the ethics examination at his first opportunity. Failure to sit for or successfully complete the examination will demonstrate a failure to satisfy the conditions of reinstatement and, accordingly, will result in automatic suspension without further order of this Court. The *840Director shall inform the Court in writing of the status of this matter.
BY THE COURT:
/s/ M. Jeanne Coyne M. Jeanne Coyne Associate Justice